DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/ Election

Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse to the invention of Group II (claims 11-20) in the reply filed on 04/23/2021. 

Claim Objections 

Claim 18 is objected to because of the following informalities: Appropriate correction is required. “The apparatus of claim 11, wherein further comprising a conductive carbon” should be amended to -- The apparatus of claim 11, further comprising a conductive carbon --. 

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The spatial and/or functional relationship between the “conductive carbon” and other recited elements of claim 11 is unclear.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a compression mechanism for controllably compressing at least one of the first foam electrode and the second foam electrode” in claim 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The term “compression mechanism” is/are being interpreted to cover the a single item or opposing items that work alone or in unison, such as rollers, pistons, presses or the like, the structures described in Fig. and 5; and paragraphs 0058, 0060, and 0061 of the specification as performing the claimed function.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2008/0073288 (hereinafter called Fan), in view of international patent application publication no. WO 2015/076,438 (hereinafter called Kim).



Fan further discloses that carbon aerogel electrodes were commonly used as electrode materials in capacitive deionization devices of the prior art (see Fig. 1 and paragraph 006). Carbon aerogel electrodes were considered in the art to be foam electrodes (see for example, page 2, 5th paragraph). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Fan in Fig. 2 by using carbon aerogel as the electrode material as taught by Fan in Fig. 1. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Foam does not explicitly teach a compression mechanism for controllably compressing at least one of the first foam electrode and the second foam electrode.

Kim teaches that an electrode module 14 of a capacitive deionization apparatus is compressed through an electrode compression unit 10 to narrow the gap between the electrodes to increase the capacitance of the electrode during the adsorption phase, and then during the desorption phase the compression unit 10 is relaxed to reduce the residual nd paragraph).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Fan by adding a compression mechanism for controllably compressing at least the carbon aerogel (foam) electrodes as taught by Kim. The person with ordinary skill in the art would have been motivated to make this modification, because Kim teaches that the advantage of the modification would be increased capacitance during the adsorption phase, and decreased capacitance during the desorption phase.

Regarding claim 18, Fan further discloses that an electrode comprises a graphite foil (reads on a conductive carbon) surrounding the electrode (see the paragraph spanning pages 4 and 5).  

Allowable Subject Matter 

Claims 12-17 and 19 are objected to as being dependent upon the rejected base claim 11, but would be allowable if rewritten in independent form including all of the limitations of the base claim 11 and any intervening claims.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 12 as a whole, including the limitation of a compressible housing disposed about the first foam electrode and second foam electrode.
 a first conductive plate between the first foam electrode and the housing and a second conductive plate between the second foam electrode and housing.

The prior art of record does not teach or render obvious the invention of claim 14 as a whole, including the limitation that the first foam electrode comprises a plurality of first electrodes.

The prior art of record does not teach or render obvious the invention of claim 15 as a whole, including the limitation that the second foam electrode comprises a plurality of second electrodes.

The prior art of record does not teach or render obvious the invention of claim 16 as a whole, including the limitation that the compression mechanism comprises a first roller and a second roller opposed to the first roller.

The prior art of record does not teach or render obvious the invention of claim 17 as a whole, including the limitation that the compression mechanism comprises a first piston associated with the first foam electrode and a second piston associated with the second foam electrode.

The prior art of record does not teach or render obvious the invention of claim 19 as a whole, including the limitation that the conductive carbon forms a conductive network with binders and the first foam electrode.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795